DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 08/23/2021.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s arguments that the previous Kraemer reference does not teach a first and second set of ridges formed on an outer side of a second outer layer of a capacitor, the examiner respectfully agrees. However, the new Kraemer reference teaches the first and second set of ridges formed on the outer sides of the flexible sensing film. 
Furthermore, in view of the current amendments, claims 6, 8, 10-20 are found to contain allowable subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the claim recites “a computing device configured to determine a capacitance of the multilayered capacitor” but does not clearly recite the essential cooperative relationship between the computing device and the multilayered capacitor (i.e., whether the computing device is coupled to the multilayered capacitor of the pressure sensor). Further clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (U.S. Pat. No. 11,025,251) (hereafter Kraemer) in view of Ogura et al. (U.S. Pat. No. 9,904,395) (hereafter Ogura).
Regarding claim 1, Kraemer teaches a pressure sensor comprising: a multilayered capacitor (i.e., flexible film 9) (see Fig. 1b) comprising a first dielectric outer layer (i.e., top protective layer 15 provided on first flexible electrically conductive coating 11a) (see Fig. 1b), a second dielectric outer layer (i.e., bottom protective layer 15 provided on second flexible 
Regarding the ridges, Kraemer as disclosed above may be construed as failing to teach the first and second set of ridges. However, Ogura teaches a pressures sensor comprising first and second projections 11 and 21, wherein the first projection portions may have a frustum as a whole, such that in plain view, the first projection portions may have “point shape (dot shape)” or “ridge shape” when viewed as a whole (see Column 8, line 39, to Column 9, line 23; and Fig. 9, 11-13, 16-17). Thus, it is obvious that Ogura recognizes the rows and columns of point shaped 
Regarding claim 4, Kraemer teaches that the first set of ridges comprises a first row of ridges, and wherein the second set of ridges comprises a second row of ridges (see Fig. 3a).  
Regarding claim 5, Kraemer teaches that the multilayered capacitor, further comprises a second conductive layer (i.e., first flexible electrically conductive coating 11a) (see Fig. 1b) and a third conductive layer (i.e., second flexible electrically conductive coating 11b) (see Fig. 1b), wherein the first conductive layer and the third conductive layer are conductively-coupled together and to a first lead, wherein the second conductive layer is conductively-coupled to a second lead, wherein the pressure sensor further comprises an electrical connector for coupling the first lead and the second lead to a computing device (i.e., signal detection electronics) (see Fig. 3b).  
Regarding claim 7, Kraemer as modified by Ogura as disclosed above does not directly or explicitly teach that the multilayered capacitor has an elastic modulus that is less than 100 megapascals. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have made the multilayered capacitor having a desirable elastic modulus value. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 9, Kraemer as modified by Ogura as disclosed above does not directly or explicitly teach that an overall thickness of the pressure sensor is less than 2 millimeters. .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (U.S. Pat. No. 11,025,251) (hereafter Kraemer) in view of Ogura et al. (U.S. Pat. No. 9,904,395) (hereafter Ogura) and in further view of Ziegler (U.S. Pat. No. 5,447,076) (hereafter Ziegler)
Regarding claim 2, Kraemer as modified by Ogura as disclosed above does not directly or explicitly teach that the first set of ridges comprises a first plurality of concentric ridges, and wherein the second set of 3ridges comprises a second plurality of concentric ridges having a common center with the first plurality of concentric ridges. However, Ziegler teaches a plurality of spacers 7 that are concentric (see Fig. 4). In view of the teaching of Ziegler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the nodules concentric in order to optimize the sensitivity of the device. Furthermore, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)). 
Regarding claim 3, Kramer as modified by Ogura and Ziegler as disclosed above does not directly or explicitly teach that a first concentric ridge of the first plurality of concentric ridges has a smallest inner diameter among concentric ridges of the first plurality of concentric ridges, wherein a second concentric ridge of the second plurality of concentric ridges has a smallest outer diameter among concentric ridges of the second plurality of concentric ridges, and wherein the outer diameter of the second concentric ridge is less than the inner diameter of the first concentric ridge. However, Ziegler teaches a plurality of spacers 7 that are concentric (see .
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination do not teach the particulars of a pressure sensor comprising a first dielectric layer, a second dielectric layer, a first conductive layer, a first set of ridges on an outer side of the first dielectric outer layer, a second set of ridges on an outer side of the second dielectric outer layer, and:
Further comprising a second conductive layer positioned between the second dielectric outer layer and a second dielectric inner layer, and wherein a third conductive layer is positioned between a first dielectric inner layer and a second dielectric inner layer (claim 6).
Wherein the first and second set of ridges comprise silicon ridges printed on the outer side of the first and second dielectric outer layer, respectively (claim 8). 
Further comprising a computing device configured to determine a capacitance of the multilayered capacitor (claims 10-18). Kraemer teaches the flexible film comprising a piezoelectric layer and two electrode layers but does not teach determining a capacitance of the multilayered capacitor.
Further comprising a method step of determining, based on the capacitance, a level of pressure applied to the pressure sensor (claims 19-20).
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 6, 8, 10-20, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.